DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statements filed 20 May 2020, 24 February 2021, 22 September 2021, and 18 October 2021 have been fully considered by Examiner.  Annotated copies are included with the present Office Action.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 5, 6, 8, 9, 11, 12, 14-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez-Soto (US-2018/0187498).
	Regarding claim 1:  Sanchez-Soto discloses a system (fig 2 and [0042]-[0043] of Sanchez-Soto) comprising: a processing device (fig 2(215) and [0043] of Sanchez-Soto); and a memory device that includes instructions executable by the processing device for causing the processing device to (fig 2(210) and [0043] of Sanchez-Soto): generate a machine-learning model trained using historic drilling operation data for monitoring for a lost circulation event ([0036], and [0056]-[0058] of Sanchez-Soto); and receive real-time data associated with a drilling operation that is concurrently occurring with receiving the real-time data ([0027], [0050], and [0062] of Sanchez-Soto); apply the machine-learning model to the real-time data to identify any lost circulation event that is occurring for the drilling operation ([0036], and [0056]-[0057] of Sanchez-Soto); and output an alarm based on determining that the lost circulation event is occurring for the drilling operation (fig 3, [0027], and [0064]-[0066] of Sanchez-Soto).
	Regarding claim 2:  Sanchez-Soto discloses the system of claim 1 (as rejected above), wherein the memory device further includes instructions executable by the processing device for causing the processing device to generate the machine-learning model using the historic drilling operation data for detecting at least one precursor indicating a likelihood of the lost circulation event occurring ([0027], and [0041]-[0043] of Sanchez-Soto), wherein the memory device further includes instructions executable by the processing device for causing the processing device to: apply the machine-learning model to the real-time data to detect the at least one precursor above a pre-set threshold indicating that the lost circulation event is likely to occur for the drilling operation ([0050], [0062], and [0065] of Sanchez-Soto); and output an indicator based on detecting the at least one precursor above the pre-set threshold (fig 3 and [0064]-[0066] of Sanchez-Soto).
	Regarding claim 3:  Sanchez-Soto discloses the system of claim 2 (as rejected above), wherein the indicator is an alarm or a user interface feature (fig 3, [0047] and [0064]-[0066] of Sanchez-Soto).
	Regarding claim 5:  Sanchez-Soto discloses the system of claim 2 (as rejected above), wherein the memory device further includes instructions executable by the processing device for causing the processing device to generate the machine-learning model by performing operations comprising: training the machine-learning model using the historical drilling operation data (fig 2(255), [0056]-[0057], and [0061]-[0062] of Sanchez-Soto – historical values used to update model via machine-learning) and unsupervised spectral clustering for automated mud loss zone learning ([0020], [0056], and [0058] of Sanchez-Soto) to enable the machine-learning model to segment the real-time data into a normal zone and a lost circulation zone, wherein the normal zone indicates the lost circulation event is not occurring and the lost circulation zone indicates the lost circulation event is occurring (fig 3(309,318), [0036], and [0064] of Sanchez-Soto – data analyzed and segmented into normal zone with green status 309 and red alarm 318 if there is lost circulation); and training the machine-learning model using the historic drilling operation data and unsupervised spectral clustering for precursor learning to enable the machine-learning model to detect the at least one precursor for the lost circulation event in the normal zone of the real-time data ([0050] and [0056]-[0058] of Sanchez-Soto – precursors for lost circulation determined based on prior modeling, which is updated through training).
	Regarding claim 6:  Sanchez-Soto discloses the system of claim 2 (as rejected above), wherein the memory device includes instructions executable by the processing device for causing the processing device to apply the machine-learning model to the real-time data to identify any lost circulation event that is occurring for the drilling operation ([0027], [0050], and [0056] of Sanchez-Soto) and apply the machine-learning model to detect the precursor above the pre-set threshold indicating that the lost circulation event is to occur for the drilling operation ([0050], and [0054]-[0056] of Sanchez-Soto – kick/lost circulation determined according to predefined thresholds set in the drilling hydraulic model) by performing operations comprising: determining whether the lost circulation event is occurring for the drilling operation ([0056] of Sanchez-Soto); in response to determining that the lost circulation event is occurring, output the alarm representing that the lost circulation event is detected ([0064]-[0065] of Sanchez-Soto); in response to determining that the lost circulation event is not occurring, apply the machine-learning model to the real-time data to detect the precursor above the pre-set threshold indicating that the lost circulation event is to occur for the drilling operation; and in response to detecting the precursor above the pre-set threshold, output the indicator representing that the lost circulation event is to occur for the drilling operation ([0062] and [0065]-[0067] of Sanchez-Soto – outputting appropriate status/alarm according to whether the current condition is above the preset threshold).
	Regarding claim 8:  Sanchez-Soto discloses a method comprising: generating, by a computing device (fig 2 and [0042]-[0043] of Sanchez-Soto), a machine-learning model trained by using historic drilling operation data for detecting that a lost circulation event is occurring ([0036], and [0056]-[0058] of Sanchez-Soto); receiving real-time data associated with a drilling operation that is concurrently occurring with receiving the real-time data ([0027], [0050], and [0062] of Sanchez-Soto); applying the machine-learning model to the real-time data to identify any lost circulation event that is occurring for the drilling operation ([0036], and [0056]-[0057] of Sanchez-Soto); and outputting an alarm based on determining that the lost circulation event is occurring for the drilling operation (fig 3, [0027], and [0064]-[0066] of Sanchez-Soto).
	Regarding claim 9:  Sanchez-Soto discloses the method of claim 8 (as rejected above), further comprising: generating, by a computing device, a machine-learning model trained by using historic drilling operation data for predicting that a lost circulation event is likely to occur ([0027], and [0041]-[0043] of Sanchez-Soto); receiving real-time data associated with the drilling operation that is concurrently occurring with receiving the real-time data; applying the machine-learning model to the real-time data to detect a precursor above a pre-set threshold indicating that the lost circulation event is to occur for the drilling operation ([0050], [0062], and [0065] of Sanchez-Soto); and outputting an indicator based on detecting the precursor above the pre-set threshold (fig 3 and [0064]-[0066] of Sanchez-Soto).
	Regarding claim 11:  Sanchez-Soto discloses the method of claim 9 (as rejected above), wherein generating the machine-learning model comprises: training the machine-learning model using the historical drilling operation data (fig 2(255), [0056]-[0057], and [0061]-[0062] of Sanchez-Soto – historical values used to update model via machine-learning) and unsupervised spectral clustering for automated mud loss zone learning ([0020], [0056], and [0058] of Sanchez-Soto) to enable the machine-learning model to segment the real-time data into a normal zone and a lost circulation zone, wherein the normal zone indicates the lost circulation event is not occurring and the lost circulation zone indicates the lost circulation event is occurring (fig 3(309,318), [0036], and [0064] of Sanchez-Soto – data analyzed and segmented into normal zone with green status 309 and red alarm 318 if there is lost circulation); and training the machine-learning model using the historic drilling operation data and unsupervised spectral clustering for precursor learning to enable the machine-learning model to detect the at least one precursor for the lost circulation event in the normal zone of the real-time data ([0050] and [0056]-[0058] of Sanchez-Soto – precursors for lost circulation determined based on prior modeling, which is updated through training).
	Regarding claim 12:  Sanchez-Soto discloses the method of claim 9 (as rejected above), wherein applying the machine-learning model to the real-time data to identify any lost circulation event that is occurring for the drilling operation ([0027], [0050], and [0056] of Sanchez-Soto) and applying the machine-learning model to detect the precursor above the pre-set threshold indicating that the lost circulation event is to occur for the drilling operation ([0050], and [0054]-[0056] of Sanchez-Soto – kick/lost circulation determined according to predefined thresholds set in the drilling hydraulic model) comprises: determining whether the lost circulation event is occurring for the drilling operation ([0056] of Sanchez-Soto); in response to determining that the lost circulation event is occurring, outputting the alarm representing that the lost circulation event is detected ([0064]-[0065] of Sanchez-Soto); in response to determining that the lost circulation event is not occurring, applying the machine-learning model to the real-time data to detect the precursor above the pre-set threshold indicating that the lost circulation event is to occur for the drilling operation; and in response to detecting the precursor above the pre-set threshold, outputting the indicator representing that the lost circulation event is to occur for the drilling operation ([0062] and [0065]-[0067] of Sanchez-Soto – outputting appropriate status/alarm according to whether the current condition is above the preset threshold).
	Regarding claim 14:  Sanchez-Soto discloses a non-transitory computer-readable medium comprising instructions that are executable by a processing device for causing the processing device to perform operations (fig 2(210) and [0042]-[0043] of Sanchez-Soto) comprising: generating a machine-learning model trained by using historic drilling operation data for detecting that a lost circulation event is occurring ([0036], and [0056]-[0058] of Sanchez-Soto); receiving real-time data associated with a drilling operation that is concurrently occurring with receiving the real-time data ([0027], [0050], and [0062] of Sanchez-Soto); applying the machine-learning model to the real-time data to identify any lost circulation event that is occurring for the drilling operation ([0036], and [0056]-[0057] of Sanchez-Soto); and outputting an alarm based on determining that the lost circulation event is occurring for the drilling operation (fig 3, [0027], and [0064]-[0066] of Sanchez-Soto).
	Regarding claim 15:  Sanchez-Soto discloses the non-transitory computer-readable medium of claim 14 (as rejected above), further comprising instructions executable by the processing device for causing the processing device to generate the machine-learning model using the historic drilling operation data for detecting at least one precursor indicating a likelihood of the lost circulation event occurring ([0027], and [0041]-[0043] of Sanchez-Soto), wherein the non-transitory computer-readable medium further includes instructions executable by the processing device for causing the processing device to: apply the machine-learning model to the real-time data to detect the at least one precursor above a pre-set threshold indicating that the lost circulation event is likely to occur for the drilling operation ([0050], [0062], and [0065] of Sanchez-Soto); and output an indicator based on detecting the at least one precursor above the pre-set threshold (fig 3 and [0064]-[0066] of Sanchez-Soto).
	Regarding claim 16:  Sanchez-Soto discloses the non-transitory computer-readable medium of claim 15 (as rejected above), wherein the indicator is an alarm or a user interface feature (fig 3, [0047] and [0064]-[0066] of Sanchez-Soto).
	Regarding claim 18:  Sanchez-Soto discloses the non-transitory computer-readable medium of claim 15 (as rejected above), further comprising instructions executable by the processing device for causing the processing device to generate the machine-learning model by performing operations comprising: training the machine-learning model using the historical drilling operation data (fig 2(255), [0056]-[0057], and [0061]-[0062] of Sanchez-Soto – historical values used to update model via machine-learning) and unsupervised spectral clustering for automated mud loss zone learning ([0020], [0056], and [0058] of Sanchez-Soto) to enable the machine-learning model to segment the real-time data into a normal zone and a lost circulation zone, wherein the normal zone indicates the lost circulation event is not occurring and the lost circulation zone indicates the lost circulation event is occurring (fig 3(309,318), [0036], and [0064] of Sanchez-Soto – data analyzed and segmented into normal zone with green status 309 and red alarm 318 if there is lost circulation); and training the machine-learning model using the historic drilling operation data and unsupervised spectral clustering for precursor learning to enable the machine-learning model to detect the at least one precursor for the lost circulation event in the normal zone of the real-time data ([0050] and [0056]-[0058] of Sanchez-Soto – precursors for lost circulation determined based on prior modeling, which is updated through training).
	Regarding claim 19:  Sanchez-Soto discloses the non-transitory computer-readable medium of claim 15 (as rejected above), further comprising instructions executable by the processing device for causing the processing device to apply the machine-learning model to the real-time data to identify any lost circulation event that is occurring for the drilling operation ([0027], [0050], and [0056] of Sanchez-Soto) and apply the machine-learning model to detect the precursor above the pre-set threshold indicating that the lost circulation event is to occur for the drilling operation ([0050], and [0054]-[0056] of Sanchez-Soto – kick/lost circulation determined according to predefined thresholds set in the drilling hydraulic model) by performing operations comprising: determining whether the lost circulation event is occurring for the drilling operation ([0056] of Sanchez-Soto); in response to determining that the lost circulation event is occurring, output the alarm representing that the lost circulation event is detected ([0064]-[0065] of Sanchez-Soto); in response to determining that the lost circulation event is not occurring, apply the machine-learning model to the real-time data to detect the precursor above the pre-set threshold indicating that the lost circulation event is to occur for the drilling operation; and in response to detecting the precursor above the pre-set threshold, output the indicator representing that the lost circulation event is to occur for the drilling operation ([0062] and [0065]-[0067] of Sanchez-Soto – outputting appropriate status/alarm according to whether the current condition is above the preset threshold).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 4, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez-Soto (US-2018/0187498) in view of Bhardwaj (US-2021/0406792).
	Regarding claim 4:  Sanchez-Soto discloses the system of claim 1 (as rejected above), wherein the memory device further includes instructions executable by the processing device for causing the processing device to: pre-process the historic drilling operation data for training the machine-learning model by performing operations (fig 3(302,304), [0056], and [0061]-[0062] of Sanchez-Soto – pre-processing the historic data stored in the database for use in the machine-learning model); and pre-process the real-time data prior to applying the real-time data to the machine-learning model by performing operations (fig 3 and [0061]-[0062] of Sanchez-Soto – also pre-processes the real-time data for use in the machine-learning model) comprising temporary caching to normalize the real-time data ([0050]-[0052], [0054], and [0063]-[0064] of Sanchez-Soto – values for normal drilling conditions determined and cached for analyzing real-time drilling data, and then updated from machine learning during drilling real-time operations).
	Sanchez-Soto does not expressly disclose resampling and cleaning the historic drilling operation data to remove data that is unrelated to detecting the lost circulation event; performing a feature selection process on the historic drilling operation data using time series analysis; detecting and removing outlier data in the historic drilling operation data using density-based spatial clustering of applications with noise and a pre-set parameter for determining the outlier data; and at least one of: (i) removing the outlier data and data that is not a number or (ii) replacing, with an average of a plurality of data values that surround a data value to be replaced; and resampling and cleaning the real-time data to remove data that is unrelated to detecting the lost circulation event; performing the feature selection process on the real-time data using time series analysis; detecting and removing outlier data in the real-time data using density-based spatial clustering of applications with noise and the pre-set parameter for determining the outlier data; and at least one of: (i) removing the outlier data and data that is not a number or (ii) replacing, with an average of a plurality of data values that surround a data value to be replaced.
	Bhardwaj discloses resampling and cleaning the historic drilling operation data to remove data that is unrelated to detecting the lost circulation event ([0085]-[0086], and [0159] of Bhardwaj – both historical and time-series data can be resampled (up or down), and prepared by processing to remove irrelevant data); performing a feature selection process on the historic drilling operation data using time series analysis; detecting and removing outlier data in the historic drilling operation data using density-based spatial clustering of applications with noise and a pre-set parameter for determining the outlier data ([0089], and [0159] of Bhardwaj – appropriate feature data chosen and outlier data removed for both historical and time-series data); and at least one of: (i) removing the outlier data and data that is not a number ([0059]-[0060], and [0066] of Bhardwaj – outlier data and data not appropriate for analysis is removed before processing) or (ii) replacing, with an average of a plurality of data values that surround a data value to be replaced (list cited in alternative, and at least one element taught); and resampling and cleaning the real-time data to remove data that is unrelated to detecting the lost circulation event ([0085]-[0086], and [0159] of Bhardwaj – both historical and time-series data can be resampled (up or down), and prepared by processing to remove irrelevant data); performing the feature selection process on the real-time data using time series analysis; detecting and removing outlier data in the real-time data using density-based spatial clustering of applications with noise and the pre-set parameter for determining the outlier data ([0089], and [0159] of Bhardwaj – appropriate feature data chosen and outlier data removed for both historical and time-series data); and at least one of: (i) removing the outlier data and data that is not a number ([0059]-[0060], and [0066] of Bhardwaj – outlier data and data not appropriate for analysis is removed before processing) or (ii) replacing, with an average of a plurality of data values that surround a data value to be replaced (list cited in alternative, and at least one element taught).
	Sanchez-Soto and Bharadwaj are analogous art because they are from the same field of endeavor, namely machine-learning for analysis and control of drilling operations.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to resample and clean the historic drilling operation data to remove data that is unrelated to detecting the lost circulation event; perform a feature selection process on the historic drilling operation data using time series analysis; detect and remove outlier data in the historic drilling operation data using density-based spatial clustering of applications with noise and a pre-set parameter for determining the outlier data; and at least one of: (i) remove the outlier data and data that is not a number or (ii) replace, with an average of a plurality of data values that surround a data value to be replaced; and resample and clean the real-time data to remove data that is unrelated to detecting the lost circulation event; perform the feature selection process on the real-time data using time series analysis; detect and remove outlier data in the real-time data using density-based spatial clustering of applications with noise and the pre-set parameter for determining the outlier data; and at least one of: (i) remove the outlier data and data that is not a number or (ii) replace, with an average of a plurality of data values that surround a data value to be replaced, as taught by Bhardwaj.  The motivation for doing so would have been to provide more efficient an accurate processing, by applying the most relevant data most likely to be accurate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sanchez-Soto according to the relied-upon teachings of Bharadwaj to obtain the invention as specified in claim 4.
	Regarding claim 10:  Sanchez-Soto discloses the method of claim 9 (as rejected above), further comprising: pre-processing the historic drilling operation data for training the machine-learning model by performing operations (fig 3(302,304), [0056], and [0061]-[0062] of Sanchez-Soto – pre-processing the historic data stored in the database for use in the machine-learning model); pre-processing the real-time data prior to applying the real-time data to the machine-learning model by performing operations (fig 3 and [0061]-[0062] of Sanchez-Soto – also pre-processes the real-time data for use in the machine-learning model) comprising: temporary caching to normalize the real-time data ([0050]-[0052], [0054], and [0063]-[0064] of Sanchez-Soto – values for normal drilling conditions determined and cached for analyzing real-time drilling data, and then updated from machine learning during drilling real-time operations).
	Sanchez-Soto does not expressly disclose resampling and cleaning the historic drilling operation data to remove data that is unrelated to detecting the lost circulation event; performing a feature selection process on the historic drilling operation data using time series analysis; detecting and removing outlier data in the historic drilling operation data using density-based spatial clustering of applications with noise and a pre-set parameter for determining the outlier data; and at least one of: (i) removing the outlier data and data that is not a number or (ii) replacing, with an average of a plurality of data values that surround a data value to be replaced; and resampling and cleaning the real-time data to remove data that is unrelated to detecting the lost circulation event; performing the feature selection process on the real-time data using time series analysis; detecting and removing outlier data in the real-time data using density-based spatial clustering of applications with noise and the pre-set parameter for determining the outlier data; and at least one of: (i) removing the outlier data and data that is not a number or (ii) replacing, with an average of a plurality of data values that surround a data value to be replaced.
	Bhardwaj discloses resampling and cleaning the historic drilling operation data to remove data that is unrelated to detecting the lost circulation event ([0085]-[0086], and [0159] of Bhardwaj – both historical and time-series data can be resampled (up or down), and prepared by processing to remove irrelevant data); performing a feature selection process on the historic drilling operation data using time series analysis; detecting and removing outlier data in the historic drilling operation data using density-based spatial clustering of applications with noise and a pre-set parameter for determining the outlier data ([0089], and [0159] of Bhardwaj – appropriate feature data chosen and outlier data removed for both historical and time-series data); and at least one of: (i) removing the outlier data and data that is not a number ([0059]-[0060], and [0066] of Bhardwaj – outlier data and data not appropriate for analysis is removed before processing) or (ii) replacing, with an average of a plurality of data values that surround a data value to be replaced (list cited in alternative, and at least one element taught); and resampling and cleaning the real-time data to remove data that is unrelated to detecting the lost circulation event ([0085]-[0086], and [0159] of Bhardwaj – both historical and time-series data can be resampled (up or down), and prepared by processing to remove irrelevant data); performing the feature selection process on the real-time data using time series analysis; detecting and removing outlier data in the real-time data using density-based spatial clustering of applications with noise and the pre-set parameter for determining the outlier data ([0089], and [0159] of Bhardwaj – appropriate feature data chosen and outlier data removed for both historical and time-series data); and at least one of: (i) removing the outlier data and data that is not a number ([0059]-[0060], and [0066] of Bhardwaj – outlier data and data not appropriate for analysis is removed before processing) or (ii) replacing, with an average of a plurality of data values that surround a data value to be replaced (list cited in alternative, and at least one element taught).
	Sanchez-Soto and Bharadwaj are analogous art because they are from the same field of endeavor, namely machine-learning for analysis and control of drilling operations.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to resample and clean the historic drilling operation data to remove data that is unrelated to detecting the lost circulation event; perform a feature selection process on the historic drilling operation data using time series analysis; detect and remove outlier data in the historic drilling operation data using density-based spatial clustering of applications with noise and a pre-set parameter for determining the outlier data; and at least one of: (i) remove the outlier data and data that is not a number or (ii) replace, with an average of a plurality of data values that surround a data value to be replaced; and resample and clean the real-time data to remove data that is unrelated to detecting the lost circulation event; perform the feature selection process on the real-time data using time series analysis; detect and remove outlier data in the real-time data using density-based spatial clustering of applications with noise and the pre-set parameter for determining the outlier data; and at least one of: (i) remove the outlier data and data that is not a number or (ii) replace, with an average of a plurality of data values that surround a data value to be replaced, as taught by Bhardwaj.  The motivation for doing so would have been to provide more efficient an accurate processing, by applying the most relevant data most likely to be accurate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sanchez-Soto according to the relied-upon teachings of Bharadwaj to obtain the invention as specified in claim 10.
	Regarding claim 17:  Sanchez-Soto discloses the non-transitory computer-readable medium of claim 15 (as rejected above), further comprising instructions executable by the processing device for causing the processing device to: pre-process the historic drilling operation data for training the machine-learning model by performing operations (fig 3(302,304), [0056], and [0061]-[0062] of Sanchez-Soto – pre-processing the historic data stored in the database for use in the machine-learning model); and pre-process the real-time data prior to applying the real-time data to the machine-learning model by performing operations (fig 3 and [0061]-[0062] of Sanchez-Soto – also pre-processes the real-time data for use in the machine-learning model) comprising: temporary caching to normalize the real-time data ([0050]-[0052], [0054], and [0063]-[0064] of Sanchez-Soto – values for normal drilling conditions determined and cached for analyzing real-time drilling data, and then updated from machine learning during drilling real-time operations).
	Sanchez-Soto does not expressly disclose resampling and cleaning the historic drilling operation data to remove data that is unrelated to detecting the lost circulation event; performing a feature selection process on the historic drilling operation data using time series analysis; detecting and removing outlier data in the historic drilling operation data using density-based spatial clustering of applications with noise and a pre-set parameter for determining the outlier data; and at least one of: (i) removing the outlier data and data that is not a number or (ii) replacing, with an average of a plurality of data values that surround a data value to be replaced; and resampling and cleaning the real-time data to remove data that is unrelated to detecting the lost circulation event; performing the feature selection process on the real-time data using time series analysis; detecting and removing outlier data in the real-time data using density-based spatial clustering of applications with noise and the pre-set parameter for determining the outlier data; and at least one of: (i) removing the outlier data and data that is not a number or (ii) replacing, with an average of a plurality of data values that surround a data value to be replaced.
	Bhardwaj discloses resampling and cleaning the historic drilling operation data to remove data that is unrelated to detecting the lost circulation event ([0085]-[0086], and [0159] of Bhardwaj – both historical and time-series data can be resampled (up or down), and prepared by processing to remove irrelevant data); performing a feature selection process on the historic drilling operation data using time series analysis; detecting and removing outlier data in the historic drilling operation data using density-based spatial clustering of applications with noise and a pre-set parameter for determining the outlier data ([0089], and [0159] of Bhardwaj – appropriate feature data chosen and outlier data removed for both historical and time-series data); and at least one of: (i) removing the outlier data and data that is not a number ([0059]-[0060], and [0066] of Bhardwaj – outlier data and data not appropriate for analysis is removed before processing) or (ii) replacing, with an average of a plurality of data values that surround a data value to be replaced (list cited in alternative, and at least one element taught); and resampling and cleaning the real-time data to remove data that is unrelated to detecting the lost circulation event ([0085]-[0086], and [0159] of Bhardwaj – both historical and time-series data can be resampled (up or down), and prepared by processing to remove irrelevant data); performing the feature selection process on the real-time data using time series analysis; detecting and removing outlier data in the real-time data using density-based spatial clustering of applications with noise and the pre-set parameter for determining the outlier data ([0089], and [0159] of Bhardwaj – appropriate feature data chosen and outlier data removed for both historical and time-series data); and at least one of: (i) removing the outlier data and data that is not a number ([0059]-[0060], and [0066] of Bhardwaj – outlier data and data not appropriate for analysis is removed before processing) or (ii) replacing, with an average of a plurality of data values that surround a data value to be replaced (list cited in alternative, and at least one element taught).
	Sanchez-Soto and Bharadwaj are analogous art because they are from the same field of endeavor, namely machine-learning for analysis and control of drilling operations.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to resample and clean the historic drilling operation data to remove data that is unrelated to detecting the lost circulation event; perform a feature selection process on the historic drilling operation data using time series analysis; detect and remove outlier data in the historic drilling operation data using density-based spatial clustering of applications with noise and a pre-set parameter for determining the outlier data; and at least one of: (i) remove the outlier data and data that is not a number or (ii) replace, with an average of a plurality of data values that surround a data value to be replaced; and resample and clean the real-time data to remove data that is unrelated to detecting the lost circulation event; perform the feature selection process on the real-time data using time series analysis; detect and remove outlier data in the real-time data using density-based spatial clustering of applications with noise and the pre-set parameter for determining the outlier data; and at least one of: (i) remove the outlier data and data that is not a number or (ii) replace, with an average of a plurality of data values that surround a data value to be replaced, as taught by Bhardwaj.  The motivation for doing so would have been to provide more efficient an accurate processing, by applying the most relevant data most likely to be accurate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sanchez-Soto according to the relied-upon teachings of Bharadwaj to obtain the invention as specified in claim 17.

8.	Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez-Soto (US-2018/0187498) in view of Iriarte-Lopez (US-2021/0017853).
	Regarding claim 7:  Sanchez-Soto discloses the system of claim 1 (as rejected above), wherein the memory device includes instructions executable by the processing device for causing the processing device to identify the lost circulation event is occurring for the drilling operation ([0036], and [0056]-[0058] of Sanchez-Soto) by performing operations comprising: receiving the real-time data (fig 4(602) and [0069]-[0071] of Sanchez-Soto); and detecting the real-time data is indicating the lost circulation event is occurring ([0036], and [0056]-[0058] of Sanchez-Soto).
	Sanchez-Soto does not expressly disclose receiving the real-time data in a plurality of consecutive rows with each of the plurality of consecutive rows having a set number of entries and the set number of entries correspond to a known time period; and the real-time data is for a predetermined number of the plurality of consecutive rows.
	Iriarte-Lopez discloses receiving the real-time data in a plurality of consecutive rows with each of the plurality of consecutive rows having a set number of entries and the set number of entries correspond to a known time period; and the real-time data is for a predetermined number of the plurality of consecutive rows ([0067]-[0068] of Iriarte-Lopez – real-time data received and stored in rows according to chronological order, with missing rows of data for the corresponding time period if there is unreceived data).
	Sanchez-Soto and Iriarte-Lopez are analogous art because they are from the same field of endeavor, namely machine-learning for analysis and control of drilling operations.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to receive the real-time data in a plurality of consecutive rows with each of the plurality of consecutive rows having a set number of entries and the set number of entries correspond to a known time period; and have the real-time data be for a predetermined number of the plurality of consecutive rows, as taught by Iriarte-Lopez.  The suggestion for doing so would have been that the data being analyzed is historical and real-time, and thus it would be more efficient computationally and with respect to memory to organize the entries in each of the consecutive rows according to time.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sanchez-Soto according to the relied-upon teachings of Iriarte-Lopez to obtain the invention as specified in claim 7.
	Regarding claim 13:  Sanchez-Soto discloses the method of claim 8 (as rejected above), wherein identifying the lost circulation event is occurring for the drilling operation ([0036], and [0056]-[0058] of Sanchez-Soto) comprises: receiving the real-time data (fig 4(602) and [0069]-[0071] of Sanchez-Soto); and detecting the real-time data is indicating the lost circulation event is occurring ([0036], and [0056]-[0058] of Sanchez-Soto).
	Sanchez-Soto does not expressly disclose receiving the real-time data in a plurality of consecutive rows with each of the plurality of consecutive rows having a set number of entries and the set number of entries correspond to a known time period; and the real-time data is for a predetermined number of the plurality of consecutive rows.
	Iriarte-Lopez discloses receiving the real-time data in a plurality of consecutive rows with each of the plurality of consecutive rows having a set number of entries and the set number of entries correspond to a known time period; and the real-time data is for a predetermined number of the plurality of consecutive rows ([0067]-[0068] of Iriarte-Lopez – real-time data received and stored in rows according to chronological order, with missing rows of data for the corresponding time period if there is unreceived data).
	Sanchez-Soto and Iriarte-Lopez are analogous art because they are from the same field of endeavor, namely machine-learning for analysis and control of drilling operations.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to receive the real-time data in a plurality of consecutive rows with each of the plurality of consecutive rows having a set number of entries and the set number of entries correspond to a known time period; and have the real-time data be for a predetermined number of the plurality of consecutive rows, as taught by Iriarte-Lopez.  The suggestion for doing so would have been that the data being analyzed is historical and real-time, and thus it would be more efficient computationally and with respect to memory to organize the entries in each of the consecutive rows according to time.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sanchez-Soto according to the relied-upon teachings of Iriarte-Lopez to obtain the invention as specified in claim 13.
	Regarding claim 20:  Sanchez-Soto discloses the non-transitory computer-readable medium of claim 14 (as rejected above), further comprising instructions executable by the processing device for causing the processing device to identify the lost circulation event is occurring for the drilling operation ([0036], and [0056]-[0058] of Sanchez-Soto) by performing operations comprising: receiving the real-time data (fig 4(602) and [0069]-[0071] of Sanchez-Soto); and detecting the real-time data is indicating the lost circulation event is occurring ([0036], and [0056]-[0058] of Sanchez-Soto).
	Sanchez-Soto does not expressly disclose receiving the real-time data in a plurality of consecutive rows with each of the plurality of consecutive rows having a set number of entries and the set number of entries correspond to a known time period; and the real-time data is for a predetermined number of the plurality of consecutive rows.
	Iriarte-Lopez discloses receiving the real-time data in a plurality of consecutive rows with each of the plurality of consecutive rows having a set number of entries and the set number of entries correspond to a known time period; and the real-time data is for a predetermined number of the plurality of consecutive rows ([0067]-[0068] of Iriarte-Lopez – real-time data received and stored in rows according to chronological order, with missing rows of data for the corresponding time period if there is unreceived data).
	Sanchez-Soto and Iriarte-Lopez are analogous art because they are from the same field of endeavor, namely machine-learning for analysis and control of drilling operations.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to receive the real-time data in a plurality of consecutive rows with each of the plurality of consecutive rows having a set number of entries and the set number of entries correspond to a known time period; and have the real-time data be for a predetermined number of the plurality of consecutive rows, as taught by Iriarte-Lopez.  The suggestion for doing so would have been that the data being analyzed is historical and real-time, and thus it would be more efficient computationally and with respect to memory to organize the entries in each of the consecutive rows according to time.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sanchez-Soto according to the relied-upon teachings of Iriarte-Lopez to obtain the invention as specified in claim 20.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616